Citation Nr: 0030462	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for status post injury 
right hand with traumatic arthritis and nerve damage, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1957 to 
December 1960.  

The issue on appeal arises from a June 1995 rating action.  
At that time, the VA Regional Office (RO) confirmed a 20 
percent disability evaluation for a service related injury, 
which at the time was considered to be confined to the index 
and middle fingers of the veteran's right hand.  The veteran 
perfected an appeal with respect to this decision in May 
1996, and appeared at a hearing conducted at the RO by a 
hearing officer in March 1997.  Thereafter, the record shows 
that in a December 1999 rating action, it was determined that 
the veteran's disability affected his entire hand, and 
included nerve damage.  Accordingly, the disability was re-
characterized as set forth on the front page of this 
decision.  At the same time, the disability evaluation 
assigned for this impairment was increased to 40 percent, 
effective from October 1994, when the veteran initiated his 
current claim for increase.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The evidence of record raises a reasonable doubt as to 
whether the veteran's right hand is his dominant hand.

3.  The veteran's right hand disability is not shown to be 
productive of unfavorable ankylosis, to have cause complete 
paralysis of any peripheral nerve, or of function which would 
be equally well served by an amputation stump with use of a 
suitable prosthetic appliance.  


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
holds that the criteria for a 50 percent evaluation, for 
status post injury right (dominant) hand with traumatic 
arthritis and nerve damage, are met.  38 U.S.C.A. §§ 1155 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Codes 5216, 5217, 5220, 8512, 8514, 8515, 8516 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that that VA has met 
its duty to assist in developing the facts pertinent to the 
veteran's claim under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A).  The 
record includes several reports of examinations conducted for 
VA purposes in connection with this claim, the veteran's 
relevant treatment records have been associated with the 
claim file, and there have been no assertions by either the 
veteran or his representative that additional relevant 
records are available.  It also appears that the RO has 
informed the veteran, by means of the statement of the case 
and supplemental statements of the case issued during the 
course of this appeal, of that evidence which would be 
necessary to substantiate his claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

In this case, a review of the record reflects that the 
veteran was initially awarded service connection for the 
disability at issue in June 1990, shortly after the receipt 
of his original application for benefits in March 1990.  In 
making the decision to award benefits, the RO considered the 
veteran's service medical records, together with the report 
of an examination conducted for VA purposes in May 1990.  The 
veteran's service medical records revealed that the veteran 
sustained a right hand injury when he accidentally inserted 
that hand into an electric fan.  This injury, which occurred 
in February 1959, caused a compound dislocation of the middle 
phalanx of the third finger on the right hand, together with 
an avulsion of the extensor tendon of that finger, as well as 
a simple fracture of the middle phalanx, of the index finger.  
The veteran also apparently sustained lacerations to the 
other fingers of that hand.  

During the veteran's initial in-service hospitalization, 
which lasted 19 days, treatment apparently consisted of an 
open reduction of the finger dislocation, and tenodesis.  
Thereafter, the veteran was transferred to another medical 
facility for convalescence, which lasted until March 10, 
1959.  At that time the veteran apparently returned to duty, 
although he was evidently restricted from performing 
strenuous activity that required use of his right hand until 
the end of the month.  Subsequently dated service medical 
records showed no further treatment related to the right hand 
injury, and in a report of medical history dated in October 
1960, it was noted that there were no sequelae to the 
veteran's February 1959 injury.  When examined, it was simply 
noted that there were scars on the tips of the second and 
third digits of the right hand.

The report of the examination conducted for VA purposes in 
May 1990 revealed that the veteran complained of pain and 
scars across the palmar surfaces of the proximal 
interphalangeal (PIP) joints of his index and middle fingers.  
In addition, flexion of those joints as well as the distal 
interphalangeal (DIP) joints was limited to 45 degrees.  
Extension of the PIP joints was to 0 degrees, but DIP joint 
extension was limited to 5 degrees in each finger.  X-rays of 
the right hand revealed a deformity at the distal end of the 
middle phalanx of the third digit and the base of the distal 
phalanx, at the PIP joint, with flexure deformity.  There was 
also associated traumatic arthritis, and osteoarthritis 
involving the DIP joint of the second digit.  In addition, a 
focal area of cystic changes with sclerotic margins at the 
shaft of the middle phalanx of the fifth digit was noted.  
The diagnosis was residuals of injury of the right index and 
third fingers.  

As mentioned above, the RO reviewed the foregoing evidence 
and, in a June 1990 rating action, awarded the veteran 
service connection for his right hand disability.  At that 
time, a 20 percent disability evaluation was assigned, which 
rating remained in effect until the veteran's current claim.  
As stated in the Introduction to this decision, the veteran 
sought to establish an increased rating for his disability in 
October 1994.  Although the 20 percent rating for the 
veteran's disorder was initially confirmed, it was 
subsequently increased to 40 percent, effective from the date 
of the veteran's claim, October 1994.  

The evidence obtained in connection with the veteran's 
current claim includes treatment records dated between 1993 
and 1998, as well as the reports of examinations conducted 
for VA purposes in 1997, 1998, and 1999.   

The veteran's treatment records do not show many complaints 
related to his hand or much in the way of specific treatment 
directed toward the veteran's hand.  These records do reflect 
a couple of occasions when it was recorded that the veteran 
voiced complaints of pain with respect to his right hand and 
he was prescribed medication, but most show that the medical 
attention the veteran received was directed toward other, 
non-service connected, disabilities including diabetes, 
gastritis, and atrial fibrillation.  

The veteran was first examined in connection with his present 
claim in January 1997.  The report from that examination 
revealed that the veteran complained of pain and stiffness in 
the right hand and that he experienced a slowly increasing 
flexion of all fingers on that hand.  He also complained of 
numbness of the right thumb, index, middle and ringer 
fingers. 

The examination itself revealed increased flexion at the DIP 
joints of the index, middle and ring fingers at rest.  
Passive extension of the DIP joints of the thumb, index, 
middle and ring fingers was normal but the veteran 
experienced pain particularly of the index and middle 
fingers.  Flexion deformity of the DIP joint of the right 
index and middle fingers was 25 degrees and it was noted the 
veteran was unable to actively complete a fist with the right 
hand.  In addition, during the act of making a fist, it was 
noted the index, middle, ring, and littler fingers were 3 cm, 
2 1/2 cm, and 2 cm away from the thumb respectively.  
Opposition was normal, though accomplished with some 
difficulty, and during passive flexion of the fingers of the 
right hand, the veteran experienced severe pain.  It was also 
noted that even with force, passive flexion of all fingers of 
the right hand remained away from the palm approximately 2 
cm.  The veteran was also unable to extend all fingers 
completely when opening the right hand, and there was pain 
during passive extension of all fingers of the right hand as 
well.  

This report also showed that muscle testing of the right 
wrist flexor, wrist extensors, radial deviators and ulnar 
deviators was normal.  Flexor digitorum sublimis to the index 
and middle finger was considered fair +, and good to ring and 
little fingers.  Flexor digitorum profundus to the index and 
middle finger were fair, and good to the little and ring 
fingers.  There was no active extension of the DIP joint with 
respect to the index and middle fingers.  Passive extension 
of these joints was normal.  Decreased pin prick sensation 
was also noted over the right index and middle finger, and 
there was evidence of increase in size of the PIP joint of 
the right index finger and the DIP joint of the right middle 
finger.  Circumference of the PIP joint of the right index 
finger was 7 cm (6.7 cm on the left), and circumference of 
the DIP joint of the right middle finger was 6 cm (it was 5.5 
cm on the left).  Circumference of PIP joint of the middle 
fingers bilaterally was 6.8 cm.  During active opening of the 
right hand, there was flexion of the metacarpophalangeal 
joint (MCP), PIP, and DIP joints of all fingers noted.  
Passive extension of all fingers of the right hand produced 
moderately severe pain, with more severe pain in the index 
and middle fingers. 

The diagnosis was history of lacerated wound of right hand 
with residual decreased range of motion, decreased sensation, 
and weakness of right hand which resulted in impaired right 
hand function.  

In July 1998, the veteran underwent another examination for 
VA purposes.  The report from this examination included the 
veteran's comment that, over the past 8 years, he has had to 
keep the fingers of this right hand flexed in order to be 
comfortable, and that it is necessary for him to wear a cloth 
over his hand in order for it to keep warm.  He also reported 
that he had to learn to eat and write with his left hand over 
the past 8 years and that his hand pain had progressively 
worsened, with progressively decreased range of motion in 
that hand, accompanied by a chronically numb feeling in his 
index and middle fingers.  Reportedly, the veteran's wife 
buttoned any clothing as required and knotted his ties as 
necessary.  Moreover, it was noted the veteran took 
medication to ease hand discomfort, although this apparently 
provided "good improvement."  

The examination of the upper extremities themselves revealed 
no muscle atrophy, although there was scarring about the 
distal phalanx of the right middle and index finger with the 
distal phalanx of the middle finger being laterally deviated 
and the distal phalanx of the index finger being slightly 
medially deviated.  There was pain on passive and active 
range of motion of all joints in the right hand, with no pain 
on range of motion in the left hand other than the middle 
finger, which had some degenerative changes secondary to an 
old fracture.  In the left hand, when making a fist, all 
fingers touched the median transverse fold of the palm, 
except for the middle finger which lacked 2 cm.  On the 
right, the index finger lacked 1.5 cm touching the palm while 
the middle finger lacked 3cm.  The ring finger lacked 1 cm 
and the small finger 0.5 cm.  The thumb was able to touch the 
palm without difficulty, and while the veteran could touch 
the thumb to the tip of each finger, this was accomplished 
slowly and reportedly, painfully.  All motions requested 
actively in the right hand were noted to have been 
accomplished very slowly and deliberately.  Range of motion 
was as follows:  

Thumb:  MCP joint flexion was to 67 degrees; extension was to 
0 degrees.
	    Interphalangeal joint flexion was to 42 degrees, and 
to 32 degrees 
    extension.
Index:	    MCP joint flexion was to 60 degrees actively 
and to 85 degrees passively.  
 	    Extension was to 0 degrees.
	    PIP joint active flexion was to 78 degrees, and to 
82 degrees passively; 
    to -15 degrees active extension; and to 0 degrees 
passive extension.  
    DIP joint flexion was to 56 degrees and to -33 
degrees extension actively. 
   Extension was to 0 degrees passively.  
Middle   MCP joint active flexion was to 58 degrees; passive 
flexion was to 87 
    degrees and to 0 degrees active extension.  Passive 
extension was to 10 
    degrees. 
	    PIP joint was to 68 degrees on active flexion; and 
to 75 degrees passive 
    flexion.  Active extension was to -15 degrees and to 
0 degrees on passive 
    extension. 
	    DIP joint was to 40 degrees active flexion; to 49 
degrees passive flexion;
	    -30 degrees active extension, and to 0 degrees 
passive extension.  
Ring       MCP joint was to 62 degrees active flexion; to 78 
degrees passive flexion;
	    0 degrees active extension; and to 10 degrees 
passive extension.
	    PIP joint was to 80 degrees active flexion; to 95 
degrees passive flexion; 
    to -15 degrees active extension, and to 0 degrees 
passive extension.  
    DIP joint was to 54 degrees on active flexion; to 67 
degrees passive 
    flexion;  to -7 degrees active extension and to 0 
degrees on passive 
    extension.  
Small      MCP joint was to 91 degrees active flexion; to 93 
degrees passive flexion;
	    to 0 degrees active extension and to 10 degrees 
passive extension.
	    PIP joint was to 85 degrees on active flexion, to 96 
degrees passive
    flexion; to -15 degrees active extension, and to 0 
degrees passive
    extension.
	    DIP joint was to 43 degrees active flexion, to 59 
degrees on passive
    flexion and to 0 degrees extension.   

The diagnostic assessment was status post traumatic injury to 
the right hand with traumatic degenerative arthritis 
primarily in the DIP joints with chronic pain and restrictive 
range of motion.  

Another examination of the veteran took place in May 1999.  
This revealed the veteran complained of gradually worsening 
pain and stiffness in the right hand.  He also indicated that 
he must maintain his fingers and thumb in a flexed position, 
since he experiences severe pain if he attempts to extend the 
fingers.  

Physical inspection revealed that the veteran presented with 
his hand in a flexed position with the fingers covering the 
thumb.  With passive motion, it was noted that the veteran 
was able to extend all his fingers, but he winced in pain as 
they were extended.  The veteran's grip strength was 
described as minimal, which the veteran reported was due to 
pain.  The veteran also reported that he was unable to use 
his fingers to push, pull, twist, probe, or write.  

With active motion, the veteran had minimal movement of the 
thumb or fingers.   With passive motion, there appeared to be 
full range of motion of the thumb and fingers, but the 
veteran was unable to extend, abduct or adduct his fingers. 

The diagnostic impression was post traumatic arthritis with 
resultant hand pain.  The examiner also commented as follows:

In my opinion, the [veteran's] pain is out of 
proportion to his physical findings.  He does 
appear to be moderately limited by his hand pain, 
however.  

In September 1999, the veteran underwent an examination that 
had as its focus his peripheral nerves.  The report from this 
examination reveals that the veteran gave a history of his 
right hand injury that is not entirely consistent with his 
service medical records.  This is particularly evident where 
he reported to the examiner that pins placed in his fingers 
remained there for approximately 6 months, after which he 
underwent a course of physical therapy, and that he was never 
able to fully flex or extend any of the digits of the right 
hand after the injury.  

As previously mentioned, the veteran was discharged from the 
hospital following his hand injury, approximately one month 
after the injury occurred.  He was then placed on a limited 
duty status for one more month, after which there is no 
record of any further follow-up.  When examined in October 
1960, in preparation for his discharge from service, it was 
noted that there were scars present on the fingers, but 
otherwise, there was no sequale to the injury.   

This September 1999 examination report also reflects that the 
veteran reported that he "has not been able to functionally 
use the right hand" ever since the injury.  This is also 
inconsistent with other information the veteran provided, and 
in particular, the statements from friends who attested that 
they knew the veteran was right handed because the veteran 
used his right hand in the sports activities in which he was 
observed to participate, such as softball and bowling.  

In any case, examination of the right hand revealed the 
fingers to be cooler to the touch than those of the left.  
There were also no callouses on the palmar surfaces of the 
hand, and the veteran reported decreased touch, pinprick and 
cold involving the entire right thumb, the volar surface of 
the second, third, fourth, and lateral portion of the right 
fifth finger; and the dorsal surface of the second, third, 
and fourth fingers distal to the distal interphalangeal 
joint.  On motor examination, there was, however, no obvious 
atrophy of the intrinsic hand muscles, although there was 
impaired function of finger flexion, extension, abduction, 
and adduction.  Pain was also reported as associated with 
attempts at extending or fully flexing the fingers.  

The examiner's impression was that the veteran,

... has evidence of nerve damage, which appears to be 
primarily sensory and involves the digital nerves 
to all five digits of the right hand.  I suspect 
that his motor impairment is secondary to his 
previous tendon lacerations, with resultant 
scarring.  Post-traumatic arthritis may also be 
playing a role in his hand pain.  

The RO has evaluated the veteran's right hand impairment 
under the provisions of 38 C.F.R. Diagnostic Code 5220, which 
contemplates the presence of favorable ankylosis of five 
digits of one hand.  This Code provides for a 40 percent 
rating when the disability affects the minor extremity, (as 
the RO has rated the veteran), and a 50 percent rating when 
it affects the major disability.  

The first matter that the Board must address in considering 
this claim is whether the veteran's major extremity is his 
right or his left.  There is some conflicting evidence on 
this question, as the veteran's service medical records show 
that, when examined in December 1957, in connection with his 
enlistment, he reported that he was both right handed and 
left handed.  The records of treatment of the veteran's in-
service right hand injury do not reflect whether this was the 
veteran's dominant hand, but when examined in connection with 
his discharge from service in October 1960, the veteran 
reported he was left handed.  The report of examination 
conducted for VA purposes in May 1990 does not reflect 
whether the veteran was considered right or left handed, but 
the examination conducted for VA purposes in January 1997, 
reflects that the veteran was right handed.  Similarly, the 
July 1998 VA examination report showed that the veteran was 
right hand dominant, and the report of the examination 
conducted in May 1999 revealed that the veteran reported he 
was right handed in the past, but had since learned to use 
his left hand because of the impairment present in the right.  
The September 1999 examination report also shows that he was 
right handed, but since his injury he had learned to use his 
left hand to write and perform other coordinated tasks.    

Statements received from the veteran since 1991 have 
reflected that he considers himself right handed.  A summary 
of a discussion between the veteran, his representative, and 
a Decision Review Officer at the RO, however, reflects that 
the veteran indicated that he has always been ambidextrous in 
some things and that after his in-service injury he 
considered himself left handed.  At the same time, he 
indicated that he continued to use his right hand for some 
things.  Statements dated in 1998 and 1999, from individuals 
who have apparently been long acquainted with the veteran, 
show that they believe the veteran to be right hand dominant.  

It is clear from the foregoing that there is conflicting 
evidence on the question of whether the veteran is right hand 
dominant.  The service medical records, which would likely be 
the most objective evidence on this question, are themselves 
confusing.  One record dated prior to the veteran's injury 
could be interpreted as showing the veteran to be 
ambidextrous.  The other record, dated after the injury shows 
the veteran to be left handed.  If the veteran were truly 
ambidextrous, however, an indication that he was left handed 
would not be necessarily inconsistent with the earlier entry, 
although it is obviously inconsistent with the veteran's 
post-service statements that he is right hand dominant.  
Nevertheless, statements from individuals who apparently have 
known the veteran for a considerable period of time observed 
him to be right hand dominant, and recent VA examination 
reports also reflect as much. (The basis for these 
conclusions set forth on VA examination, however, are unclear 
and could simply represent the veteran's self description.)  

Pursuant to regulation, handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  The injured hand, or the most severely 
injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69.  Moreover, pertinent law and regulation provide that 
when after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  
Given the ambiguity in the record regarding whether the 
veteran is ambidextrous, or right or left hand dominant, the 
Board is of the view that there is a reasonable doubt as to 
whether the veteran may be considered right hand dominant for 
rating purposes.  Such doubt is to be resolved in favor of 
the claimant.

Granting the veteran every benefit of that doubt, the Board 
finds that he should be considered right hand dominant for 
rating purposes.  Therefore, given that the RO has evaluated 
the veteran under the provisions of Diagnostic Code 5220 for 
favorable ankylosis of 5 digits of one hand, an increased 
rating to 50 percent is warranted for that impairment as it 
effects the dominant hand. 

Having determined that the veteran satisfies the criteria for 
the highest rating under Diagnostic Code 5220 for favorable 
ankylosis of five digits, it is appropriate to consider the 
provisions of Diagnostic Codes 5216/5217, that contemplate a 
rating for unfavorable ankylosis of the hand digits to 
determine whether a rating in excess of 50 percent is warrant 
in this case.  Under these codes, a rating of 60 percent 
would be assigned where the dominant hand shows unfavorable 
ankylosis of five digits (5216), or of various combinations 
of unfavorable ankylosis of 4 digits of one hand (5217).  In 
addition, the regulation provides that where there is 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, it will be rated as amputation.  Moreover, 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  
Further, with only one joint of a digit ankylosed or limited 
in its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  38 C.F.R. § 4.71a Diagnostic Codes 5216, 5217.  

As it happens, the record does not actually show any medical 
professional to have described the veteran's fingers as 
ankylosed.  Moreover, the medical evidence shows that motion 
of the veteran's fingers is possible to within 2 inches (5.1 
cms) of his palm.  Indeed, in 1998, it was noted that at 
most, the middle finger lacked 3 cm from touching the palm.  
All the other fingers could either touch the palm or were 
able to come closer than 3 cm. to touching it.  Furthermore, 
while the veteran presented his fingers as in a flexed 
position when examined in 1999, motion of the fingers was 
evidently possible, and there was no evidence of atrophy of 
the intrinsic hand muscles, as one could reasonably expect 
with disuse.  (See 38 C.F.R. § 4.45.)  It is also noted that 
one examiner recently remarked that the veteran's complaints 
of "pain [were] out of proportion to his physical findings" 
and characterized the veteran's impairment as only moderate.  

In view of the foregoing medical findings, it is the Board 
conclusion that the presence of unfavorable ankylosis of any 
digit of the veteran's right hand has not been demonstrated.  
Therefore, a basis upon which to assign a rating in excess of 
50 percent under the provisions of Diagnostic Code 5216 or 
5217 has not been presented.  

The record also shows that when the veteran was last 
examined, it was noted that there was evidence of nerve 
damage to his right hand.  As such, it is appropriate to 
consider those Diagnostic Codes that contemplate impairment 
to the hand due to peripheral nerve damage.  In order to 
warrant an evaluation in excess of the 50 percent rating 
assigned by this decision, however, it would be necessary to 
show complete paralysis of the lower radicular group 
(Diagnostic Code 8512), or complete paralysis of the radial 
nerve (Diagnostic Code 8514), or complete paralysis of the 
median nerve (Diagnostic Code 8515), or complete paralysis of 
the ulnar nerve (Diagnostic Code 8516).  

Complete paralysis of the lower radicular group (Code 8512) 
is present when all intrinsic muscle of the hand, and some or 
all of the flexors of the wrist and fingers are paralyzed.  
Complete paralysis of the radial nerve (Code 8514) 
contemplates drop of hand and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; can not extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb or make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously.  
Complete paralysis of the median nerve (Code 8515) 
contemplates when the hand is inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb at right angles to palm; flexion of wrist weakened; and 
pain with trophic disturbances.  Complete paralysis of the 
ulnar nerve (Code 8516) contemplates the "griffin claw" 
deformity due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences, loss of extension of ring and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  

No such impairment as set forth in the preceding paragraph, 
arising from any nerve damage the veteran has, was described 
in the medical records.  As previously mentioned, recent 
examination revealed that there was no obvious atrophy of the 
hand muscles as would accompany complete paralysis, and the 
veteran's motor impairment was attributed more to an 
arthritic process and scarring.  Moreover, any nerve damage 
that was present was considered to be "primarily sensory."  
In this regard, it must be observed that the narrative that 
accompanies those Diagnostic Codes considered in evaluating 
impairment to the peripheral nerves provides that when the 
nerve involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Complete 
paralysis contemplates a far more serious impairment than 
that which would be classified as mild or moderate.  Indeed, 
the rating schedule provides for an evaluation based on mild 
or moderate impairment only when considering incomplete 
paralysis.  Under the foregoing circumstances, the Board, 
therefore, finds that the evidence in this case does not 
support a rating in excess of 50 percent under any of the 
Diagnostic Codes applicable to the evaluation of impairment 
arising out of nerve damage.  

With respect to the veteran's contention that he should be 
awarded special monthly compensation for the loss of use of 
his hand, it is observed that the law does make provisions 
for additional compensation in those circumstances where as a 
result of a service connected disability, a veteran has lost 
the use of a hand.  See 38 U.S.C.A. § 1114 (k).  Loss of use 
of a hand will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
with use of a suitable prosthetic appliance.  38 C.F.R. 
§ 3.350(a)(2).  

In this regard, it must be acknowledged that the veteran was 
shown on recent examination to carry his fingers and thumb in 
a flexed position, and exhibited minimal grip strength.  As 
repeatedly observed, however, the veteran's hand muscles are 
not atrophied, his complaints of pain were considered by the 
physician examining him to be out of proportion to the 
physical findings, and the veteran's impairment was described 
as only moderate.  In view of these findings as reported by 
the physicians who have examined the veteran, as well as the 
absence of outpatient treatment records containing evidence 
of any complaints or problems arising from the impairment 
that would accompany the loss of use of the hand, or even 
suggesting that level of impairment, the Board finds that the 
current record does not support the conclusion that the 
veteran's hand function could be accomplished as well as by 
an amputation stump with the use of a suitable prosthetic 
appliance.  Accordingly, additional special compensation for 
the loss of use of the right hand is not warranted.  

The Board also has considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. §§ 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  In this regard, it must be acknowledged that the 
veteran's statements obviously provide evidence of discomfort 
and limitations of mobility that are apparently caused by his 
service connected disability.  At the same time, however, it 
must be noted that the veteran's complaints were considered 
out of proportion to the physical findings when examined for 
VA purposes in 1999, and there has been no record of any 
recent treatment of his right hand, other than to continue 
the use of medication. In view of this, the Board finds that 
the 50 percent rating assigned by this decision contemplates 
the veteran's complaints of pain and compensates him for it.  
Accordingly, the provisions of sections 4.40 and 4.45 do not 
call for the assignment of a rating in excess of 50 percent.  

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (1999). 
The current evidence of record does not demonstrate, nor has 
it been contended, that the veteran's hand disability 
resulted in frequent periods of hospitalization.  Moreover, 
it appears that it was only after a 1989 industrial accident 
involving the left shoulder that the veteran's employment was 
compromised.  It is undisputed that the service-connected 
disability at issue has an adverse effect upon employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation, is not warranted.




ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 50 percent rating for status post injury 
right hand with traumatic arthritis and nerve damage, is 
granted.  



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 3 -


- 1 -


